EXHIBIT 10.3 TRANSITION SERVICES AGREEMENT THIS TRANSITION SERVICES AGREEMENT (this “Agreement”)is madeandentered into as of , 2008, by and between Charming Shoppes of Delaware, Inc., a Pennsylvania corporation (“Charming”), and Arizona Mail Order Company, Inc, a Delaware corporation (“AMO”).Charming and AMO are at times referred to herein individually as a “Party” and collectively as the “Parties”. WHEREAS, Crosstown Traders, Inc., a Delaware corporation (“Seller”) and Norm Thompson Outfitters, Inc. (“NTO”) have entered into that certain Stock Purchase Agreement dated August 25, 2008, as amended on
